In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________
                        No. 02-19-00348-CV
                   ___________________________

      CHARLOTTE CARROLL AND ROSALAND HENRY, Appellants

                                   V.

SUN CHEMICAL CORPORATION, INC., INDIVIDUALLY AND AS SUCCESSOR
IN INTEREST TO HERITAGE INK AND US INK AND Q’SO, INC., Appellees




                On Appeal from the 352nd District Court
                        Tarrant County, Texas
                    Trial Court No. 352-303167-18


                  Before Kerr, Birdwell, and Bassel, JJ.
                  Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On October 23, 2019, and November 18, 2019, we notified appellants that the

trial-court clerk responsible for preparing the record in this appeal has informed us

that appellants have not arranged to pay for the clerk’s record as the appellate rules

require. See Tex. R. App. P. 35.3(a)(2). In our notices, we warned that we would

dismiss the appeal for want of prosecution unless, within ten days, appellants arranged

to pay for the clerk’s record and provided us with proof of payment. See Tex. R. App.

P. 35.3(c), 37.3(b), 44.3.

       Because appellants have not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                      Per Curiam

Delivered: December 12, 2019




                                           2